PROVOSTY, J.
An appeal having been taken from a judgment dissolving an injunction, and it having been perfected by the giving of bond, a rule was taken in the trial court to show cause why the surety on the appeal bond should not be declared to be insufficient. Judgment was rendered on this rule declaring the surety to be insufficient, and the matter now to be considered is an appeal from the latter judgment.
Appellee calls attention to the fact that the transcript of the first, or main, appeal has never been filed in this court, and that the time for doing so has long ago expired, so that the appeal has lapsed, and that, this being so, the present appeal, which’ is but in aid of the other, presents but a moot ease, and should therefore be dismissed.
Appeal dismissed.